MEMORANDUM ***
William E. Feil, a Washington state prisoner, appeals pro se from the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging defendants violated his First Amendment rights by enforcing prison mail regulations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment on the claim that defendants interfered with his access to courts. Feil cannot show he suffered an actual injury, because the record shows that he was able to present the merits of his habeas claim to the state court. See Lewis v. Casey, 518 U.S. 343, 351-54, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
Moreover, summary judgment was appropriate on Feil’s claim that defendants refused to allow Feil to receive mail bearing no return address, because the evidence shows that defendants acted pursuant to a regulation passed in the legitimate *776penological interest of maintaining security. See Morrison v. Hall, 261 F.3d 896, 907 (9th Cir.2001).
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.